Order entered January 2, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00921-CR

                             JOSHUA PAUL WASHBURN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F-1161795-Y

                                            ORDER
        The Court GRANTS the State’s December 27, 2013 second motion for extension of time

to file the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE